 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT sEATTLE
UNITED sTATEs oF AMERICA,
Plaintiff, Case No. MJ19-124
v. ` DETENTIoN oRDER

Ryan Larry Cate,

Defendant.

 

 

 

The Court, having conducted a detention hearing alter an oral motion for detention and
based upon the factual findings and statement of reasons for detention hereafter set forth, finds
that no condition or combination of conditions which the defendant can meet Will reasonably
assure the appearance of the defendant as required and the safety of any other person and the
community. x

FlND|NGS OF FACT AND STATEMENT OF REASONS FOR DETENT|ON

(1) Defendant has been charged With a violation while on supervised release out of
the Eastern District of Washington (Spokane). The alleged violations stem from the Defendant’s
arrest for vehicular manslaughter With alcohol involved Defendant has lengthy criminal history.
Defendant has prior criminal convictions for felony offenses; The Defendant through his

attorney made argument as to release.

DETENTION ORDER - 1

 

10
11
12
13
14
15
16
` 17
18
19
20
21
22

23

 

 

It is therefore ORDERED:
(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,

from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation With
counsel;

(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the correctional facility in which Defendant is confined

shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection With a court proceeding; and

(4) The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

Officer.

DATED this § geary of MJ.QQ 2019.

 
   

PAULA L. MCCANDLIS
` United States Magistrate Judge

DETENTION ORDER - 2

 

